PER CURIAM.
The defendant, Christopher R. Lee, challenges his judgments and sentences. After a review of the record in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm Lee’s conviction without discussion. However, because the trial court imposed a public defender lien without advising Lee of his right to a hearing to contest the amount of the lien, we remand for the trial court to allow Lee thirty days from the date of the mandate to file a written objection to the amount assessed. See Fla.R.Crim.P. 3.702(d)(1); Wilson v. State, 675 So.2d 613 (Fla. 2d DCA 1996). If an objection is filed, the trial court shall strike the assessment and shall not impose a new lien without notice and hearing. Id. We affirm the sentence in all other respects.
Affirmed in part, reversed in part and remanded.
SCHOONOVER, A.C.J., and BLUE and FULMER, JJ., concur.